Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2. 	Applicants' representative, Mr. Sangil Lee, and the Examiner agreed to correct the minor informalities found in claims 1 and 24 set forth in Examiner's Amendment in the previous notice of allowance action mailed 04/28/2022.  Thus, a supplemental action is sent and the changes are reflected below. 
	See also Interview Summary dated 05/10/2022.
EXAMINER’S AMENDMENT
3.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sangil Lee on May 10, 2022. 
The application has been amended as follows:
Claim 1 is amended as follows:
1. 	(Currently Amended) A method of processing shell material to provide a biodegradable material, said method comprising the steps of:
a) granulating [[the]] shell material;
b) contacting the granulated shell material with a binding agent, wherein the binding agent comprises [[cellulose, and wherein the binding agent is not bacterial nanocellulose]] cellulose microfibers/fibrils (CMF), cellulose nanofibers/fibrils (CNF), nanocrystalline cellulose, or combination thereof; and
c) drying the granulated shell [[waste]] material/binding agent mix to obtain a dried mix, wherein the drying step c) comprises filtering, freeze-drying, air drying, or combinations thereof;
wherein the dried mix is a biodegradable material, wherein the shell material is selected from the group consisting of eggshell, body shell from crustaceans and body shell from molluscs, and wherein the ratio of shell material : binding agent is between 5:1 to 1:5 by weight.

Written descriptive support for this amendment is found at pages 8 and 12 of the specification as originally filed.

Claim 16 is amended as follows:
16.	(Currently Amended) The method claim 1, wherein the method further includes a molding step.	

Claim 19 is cancelled as follows:
19.	(Cancelled).

Claim 20 is amended as follows:
20.	(Currently Amended) The method of claim 1, wherein the shell material comprises eggshell, [[and/or]] langoustine shell, or both.

Claim 21 is cancelled as follows:
21.	(Cancelled).

Claim 24 is amended as follows:
24.	(Currently Amended) The method of claim 1[[21]], wherein the [[biodegradable fibril or fiber-based material]] binding agent is cellulose microfibers/fibrils (CMF), [[and/or]] cellulose nanofibers/fibrils (CNF), or both.

	Written descriptive support for this amendment is found at page 8 of the specification as originally filed.

Claim 38 is cancelled as follows:
38.	(Cancelled).

4.	These claims are renumbered as follows:
Claims 1-7 remain as Claims 1-7.
Claim 11 becomes Claim 8, which depends on claim 7; reads as “The method of claim 7”.
Claim 12 becomes Claim 9, which depends on claim 1; reads as “The method of claim 1”.
Claim 14 becomes Claim 10, which depends on claim 1; reads as “The method of claim 1”.
Claim 16 becomes Claim 11, which depends on claim 1; reads as “The method of claim 1”.
Claim 20 becomes Claim 12, which depends on claim 1; reads as “The method of claim 1”.
Claim 24 becomes Claim 13, which depends on claim 1; reads as “The method of claim 1”.
Claim 25 becomes claim 14, which depends on claim 1; reads as “The method of claim 1”.
Claim 27 becomes Claim 15, which depends on claim 1; reads as “The method of claim 1”.
Claim 30 becomes Claim 16, which depends on claim 1; reads as “The method of claim 1”.
Claim 33 becomes Claim 17, which depends on claim 1; reads as “The method of claim 1”.

Reasons for Allowance
5.	Claim 1 was amended to include limitations “shell material” and “wherein the shell material is selected from the group consisting of eggshell, body shell from crustaceans and body shell from molluscs, and wherein the ratio of shell material:binding agent is between 5:1 and 1:5 by weight” which are supported by pages 2, 4-5, and 8-9, of the specification as originally filed.
	Claims 2-7, 20, and 25 were also amended to recite “shell material” which is supported by pages 2 and 4 of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment filed 01/07/2022.
6.	The claim objection set forth in paragraph 6 of the previous Office action mailed 07/08/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 6, 16, 24, and 27 to correct their informalities.
	See Claim Amendment filed 01/07/2022.
7.	The present claims are allowable over the prior art references of record, namely Than et al. (“Utilization of Eggshell Powder as Excipient in Fast and Sustained Release Acetaminophen Tablets,” Mahidol University Journal of Pharmaceutical Sciences, 2012, 39 (3-4), 32-38)1; WO 2014/0914132; Caddell et al. (US 2014/0011610); and Taleyarkhan et al. (US 2014/0227543).
8.	Upon further consideration in light of applicants’ arguments at pages 6-9 of their Remarks filed 01/07/2022 together with Examiner’s Amendment dated 04/22/2022, the 102 and 103 rejections set forth in paragraphs 7-11 of the previous Office action mailed 07/08/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed method of processing shell material to provide a biodegradable material, said method comprising the steps of: a) granulating shell material; b) contacting the granulated shell material with a binding agent, wherein the binding agent comprises cellulose microfibers/fibrils (CMF), cellulose nanofibers/fibrils (CNF), and nanocrystalline cellulose, and combination thereof; and c) drying the granulated shell material/binding agent mix to obtain a dried mix, wherein the drying step c) comprises filtering, freeze-drying, air drying, or combinations thereof; wherein the dried mix is a biodegradable material, wherein the shell material is selected from the group consisting of eggshell, body shell from crustaceans and body shell from molluscs, and wherein the ratio of shell material: binding agent is between 5:1 to 1:5 by weight.
	Accordingly, claims 1-7, 11-12, 14, 16, 20, 24-25, 27, 30, and 33 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 10/04/2019.
        2 Cited in the IDS submitted by applicants on 10/04/2019.